Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokki et al. (US 2020/0099190 A1).

In view of Claims 1 and 5-8, Kokki et al. teaches a light transmitting fibered medium (Abstract) comprising:
at least one optical fiber comprising a light output region comprising a light output window (Figure 6E-F & H, #610A-B & Paragraph 0017) and a light guide region guiding a light wave to 

In view of Claim 2, Kokki et al. is relied upon for the reasons given above in addressing Claims 1 and 5-8.  Kokki et al. teaches that the light output window comprises continuous (Figure 6E & H) or discontinuous grooves (Figure 6F) formed in the spiral shape that has a form of a double helix in the outer circumferential surface of the at least one optical fiber.

In view of Claim 3, Kokki et al. is relied upon for the reasons given above in addressing Claims 1 and 5-8. Kokki et al. teaches the optical fiber includes a core through which a light wave progresses and a clad covering the core, and the light output window is formed by partially removing of the clad for the core to be exposed via the light output window in the spiral shape in the outer circumferential surface of the at least one optical fiber (Figure 1C).

In view of Claim 4, Kokki et al. is relied upon for the reasons given above in addressing Claim 2. Kokki et al. teaches the optical fiber includes a core through which a light wave progresses and a clad covering the core, and the light output window is formed by partially removing of the clad for the core to be exposed via the light output window in the spiral shape in the outer circumferential surface of the at least one optical fiber (Figure 1C).


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner et al. (US 2017/0269277 A1).



In view of Claim 2, Weiner et al. is relied upon for the reasons given above in addressing Claim 1.  Weiner teaches that the light output window comprises continuous grooves formed in the spiral shape in the outer circumferential surface of the at least one optical fiber (Figure 1A – Paragraph 0010 & 0020).

In view of Claims 3-4, Weiner et al. is relied upon for the reasons given above in addressing Claims 1-2.  Wiener teaches the optical fiber includes a core through which a light wave progresses and a clad covering the core, and the light output window is formed by partially removing of the clad for the core to be exposed via the light output window in the spiral shape in the outer circumferential surface of the at least one optical fiber (Figure 1A – Paragraph 0010 & 0020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726